                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Robyn Gibbs,              )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:16-cv-00808-RJC-DSC
                                      )
                 vs.                  )
                                      )
 Branch Banking and Trust Company,    )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court by Hearing and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 1, 2019 Oral Order.

                                               May 1, 2019
